                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


WALTER BUMGARDNER,

          Plaintiff,

v.                                           Civil Action No. 5:18CV55
                                                               (STAMP)
JOHN J. McINTYRE, JR. and
TIM HOCKENBERRY TRUCKING, INC.,

          Defendants.


                          ORDER OF DISMISSAL

     This Court has been advised that the matters in controversy in

the above-styled civil action have been compromised and settled.

Therefore, it is ORDERED that this civil action be, and the same is

hereby, DISMISSED WITH PREJUDICE and retired from the docket of the

Court, subject to reopening on motion of any party, and for good

cause shown, within 90 days.

     The parties need not submit any additional proposed dismissal

or other final order unless it is required by law or is necessary

under the terms of any agreement resolving this civil action.

     IT IS SO ORDERED.

     The Clerk is hereby directed to transmit copies of this Order

to counsel of record herein.

     DATED:    December 20, 2018



                                   /s/ Frederick P. Stamp, Jr.
                                   FREDERICK P. STAMP, JR.
                                   UNITED STATES DISTRICT JUDGE
